 

 

UNITED STATEs DlsTRlcT CouRT
MlDDLE DisTRlcT oF FLoRlDA
ORLANDo DivlsioN

OL|V|ER BABADJ|DE,
P|aintiff,

v. Case No: 6:17-cv-658-Or|-28TBS
OFF|CER RONALD BETTS,

Defendant.

 

ORDER

On l\/lay 30, 2012, Olivier Babadjide Was shot first With a taser and then With a pistol
by Ronald Betts, a City of Cocoa Beach police officer. The shootings occurred during an
altercation at a convenience store and Were Witnessed by several store employees and
customers. Babadjide Was later charged With battery on a law enforcement officer and
resisting arrest With violence. Ajury ultimately found Babadjide not guilty of those charges
but guilty of the lesser charge of resisting arrest Without violence.

Five years after the shooting, Babadjide filed this lawsuit1 against Betts pursuant to
42 U.S.C. § 1983, alleging two Fourth Amendment violations-use of excessive force
(Count l) and malicious prosecution (Count ll). ln a prior Order, the Court granted Betts’s
motion to dismiss the excessive force claim as barred by the statute of limitations. (Order,

Doc. 32). Betts now seeks summaryjudgment on Babadjide’s malicious prosecution claim.

 

1 Babadjide filed a prior suit against Betts and other defendants in state court in
2014 that Was removed to this Court in 2016. (lVl.D. Fla. Case No. 6:16-cv-1977-28TBS).
That case Was dismissed Without prejudice in February 2017. (Order, Doc. 49, in Case
No. 6:16-cv-1977-28TBS). Babadjide then filed this case in April 2017. (Compl., Doc. 1).

 

 

 

(l\/lot., Doc. 58). The Court considered the parties’ submissions and governing law, and as
set forth below, Betts’s motion must be granted
l. Background

After employees at a Cocoa Beach 7-Eleven observed Babadjide repeatedly enter
the store on lVlay 30, 2012, “acting strangely,” they called the Cocoa Beach Police
Department for assistance (l\/|arilyn Potter Statement, Doc. 58-1, at 4; see also Noreen
Bullard Statement, Doc. 58-2, at 5-7). Withln a few minutes, Betts arrived and asked
Babadjide to step outside the store. (Potter Statement at 4). Several witnesses observed
the interaction between the two, and in sworn statements taken shortly after the incident
the eyewitnesses consistently described Babadjide as loud and agitated and Betts as calm
and trying to calm Babadjide down. (Seel e.g., Potter Statement at 5; Kathy Cregan
Statement, Doc. 58-4, at 4-5; Tracy Warns Statement, Doc. 58-5, at 14; Bal|ard Statement,
Doc. 58-6, at 16; Scott Daily Statement, Doc. 58-7, at 13).

According to the eyewitnessesl Betts repeatedly asked Babadjide to sit down. (SBL
eggs Tracy Warns Statement at 5, 15). At least one eyewitness stated that Babadjide
briefly sat down but then “jumped up” and “started yelling at the police officer, ‘No, no, l’m
not going to sit down. You are going to die today. You are going to die. l’m not going to
sit down.’” (ld_. at 5; see also id_. at 15, 16). Babadjide “start[ed] to act aggressively towards
the officer by taking a step or two towards him yelling ‘Do it, do it, just go ahead and do it.”’
(Gregory Warns Statement, Doc. 58-3, at 7, 14; see also Bal|ard Statement at 4 (“l heard
the guy yelling, ‘Just do it, do it, do it,’ very loud.”); Daily Statement at 6-7). After Babadjide
moved toward Betts while yelling “You are going to die today," Betts shot Babadjide with
his taser. (Gregory Warns Statement at 7, 15-16; see also Cregan Statement at 5 (“And

then [Babadjide] turned at him, and he shot the taser.”)). The only effect the taser had on

 

 

 

Babadjide was to make him angry and incite him to go after Betts. (See, e.g., Potter
Statement at 6 (“But then the officer tased him, and then he got really agitated, then he
started acting crazy, he started attacking the officer.”); Bullard Statement at 8 (“[l]t didn’t
do nothing to the guy, except for pissed him off, and he just charged at the cop.”); Gregory
Warns Statement at 18 (“[W]hen he was struck by the taser, he kind of jumped up in the
air and then he lunged forward towards the officer . . . lmmediately. lt was like he became
enraged.”); Cregan Statement at 5-6 (“And then when the guy got hit by the taser, . . . it
pissed him off. . . . [A]s soon as he got hit, . . . he turned around, he was extremely
aggressive with the officer.”)).

Numerous witnesses described Babadjide hitting Betts at that point. (Seel e.g.,
Potter Statement at 6 (“He started hitting at him, hitting his face . . . .”); Bullard Statement
at 8 (describing seeing Babadjide hit Betts three or four times in the face); Gregory Warns
Statement at 8 (“[H]e . . . went towards the officer, striking the officer at least once in the
face.”); id_. at 18 (“[Babadjide] attacked, fully attacked the officer at that point. . . . He struck
him with his right hand across his face.”); ig_. at 19 (“He hit him pretty hard with the fist.”);
Cregan Statement at 7 (Babadjide “was swinging at the officer”); id_. at 11 (“And he told him
to stop, and the guyjust kept swinging and coming after him.”); Tracy Warns Statement at
7 (“He was swinging and flailing his arms. He landed definitely a punch to his facel l saw
it, because the officer’s head went to the side.”); i_c_i_. at 20 (“l knew he connected because
l saw the officer’s head go.”); i_d_. at 21 (“For sure he hit him one time.”); Bal|ard Statement
at 6 (“[T]he man just started attacking the officer; punchingl hitting him in the face, mostly,”);
id_. at 8 (“He was walking towards him and throwing punches out.”)' id. (stating that the

officer was struck “at least three times”); Daily Statement at 7-8 (“[T]hen he just jumped

 

 

 

straight up and went right at the officer . . . and started hitting on him.”)). According to one
eyewitness, after Betts “shoved [Babadjide] just to get enough time,” Babadjide went “right
back at him.” (Tracy Warns Statement at 26). Just after a second officer, l\/lanuel
Hernandez, arrived at the store in his patrol car, Betts shot Babadjide twice with his .40-
caliber handgun As Babadjide himself stated in his deposition: “And after he shot me with
the Taser, l think he startled me, and l got upset. So l walked toward him, like_because
l was startled and l was upset, l think l tried to punch him or something like that. And that’s
when he shot me, l think.” (Babadjide Dep., Doc. 58-8, at 55). As a result ofthe shooting,
Babadjide is paralyzed and wheelchair-bound

On July 5, 2012, Detective Thomas Cooper of the Cocoa Beach Police Department
submitted an affidavit to a state circuit court judge for an arrest warrant for Babadjide on
charges of battery on a law enforcement officer and resisting an officer with violence
(Affidavit for Arrest Warrant, Doc. 64-4). ln that affidavit, Detective Cooper recounted the
statements of eight eyewitnesses to the incidentl (ld_.). The same day, an arrest warrant
was issued based on that affidavit, (Arrest Warrant, Doc. 58-9), and charges were filed by
the assistant state attorney later that summer, (Doc. 58-10). After a trial, a jury found
Babadjide not guilty of both of the charged offenses but guilty of the lesser offense of
resisting an officer without violence.

ln 2017, Babadjide filed this lawsuit against Betts, alleging claims of excessive force
and malicious prosecution in violation of the Fourth Amendment (Compl., Doc. 1). Only
the malicious prosecution claim set forth in the Amended Complaint (Doc. 38) remains for

resolution

 

 

 

ll. Motion to Strike

ln response to Betts’s summaryjudgment motion, Babadjide filed a Response (Doc.
64) and five pieces of evidence: (1) the deposition of eyewitness Catherine Bal|ard taken
on February 3, 2014, in Babadjide’s criminal case (Doc. 64-1); (2) a Notice of Filing
containing an lnternet address for a YouTube video of the incident at issue (Doc. 64-2); (3)
a September 1, 2013 “Video Summary Report” by an “audio and video specialist” regarding
that video (Doc. 64-3); (4) the Affidavit for Arrest Warrant by Detective Cooper (Doc. 64-
4); and (5) an affidavit of Babadjide (Doc. 66). Betts moves to strike three of these items--
the Bal|ard deposition, the Video Summary Report, and Babadjide’s affidavit-arguing that
they “are not record evidence in the case and are not properly before the Court.” (l\/lot.
Strike, Doc. 68, at 1). Although these items are, at this point, “record evidence” because
they are part of the record, the Court agrees that the deposition, the Report, and the
portions of Babadjide’s affidavit that contradict his deposition testimony should not be
considered in deciding the summaryjudgment motion. And in any event, as Betts notes in
his Reply (Doc. 67) regarding the summary judgment motion, this evidence does not
establish a genuine issue of material fact anyway.

A. Bal|ard Deposition

Betts moves to strike the Bal|ard deposition because it was taken during Babadjide’s
criminal case-to which Betts was not a party-and because Babadjide did not disclose
Bal|ard as a witness in this case or identify her deposition testimony during discovery in
this case. As Betts notes, Federal Rule of Civil Procedure 32(a)(8) allows a deposition
taken in a prior action to be used “in a later action involving the same subject matter
between the same parties” or “as allowed by the Federal Rules of Evidence.” (Emphasis

added). And Federal Rule of Evidence 804(b)(1) does not exclude as hearsay former

 

 

 

deposition testimony that “is now offered against a party who had_or, in a civil case, whose
predecessor in interest had-an opportunity and similar motive to develop it by direct1
cross-, or redirect examination.”

Babadjide responds that Betts was a victim in the criminal case, “had a right to
attend the deposition under Florida law,” and was informed of it. (Doc. 69 at 3-4). But this
does not satisfy the criteria of Federal Rule of Civil Procedure 30(a)(8) or Federal Rule of
Evidence 804(b)(1). And Babadjide insists that the failure to disclose Ballard’s deposition
during discovery “was not done in bad faith, and was because [Babadjide] and presumably
his prior counsel were not in the possession of” the deposition; instead, the deposition “was
in the carel custody, and control” of Babadjide’s current counsel. (Doc. 69 at 4). These
arguments miss the mark and do not justify the nondisclosure or permit the use of the
deposition now.

Even if the Court considered Ballard’s deposition testimony, it would make no
difference to the outcome of this case. The cited testimony is not as favorable to Babadjide
as he suggests, and in any event it does not assist Babadjide in defending against
summary judgment Ballard’s testimony does not bear on the two issues that dispose of
Betts’s motion_-“legal cause of the original proceeding” and “absence of probable cause,”
as discussed in this Order M_a_.

B. Babadjide Affidavit

Betts also seeks to strike Babadjide’s summary judgment affidavit because it
materially contradicts his prior deposition testimony. Betts focuses on three
inconsistencies

First, in his affidavit, Babadjide states that “at the time Officer Betts shot me, l was

moving away from him, and l had my hands up.” (Doc. 66 at 1). But as Betts notes, in his

 

 

 

deposition Babadjide testified: “So l walked toward him, like_because l was startled and
l was upset, l think l tried to punch him or something like that. And that’s when he shot
me, l think.” (Babadjide Dep, Doc. 58-8, at 55).

Second, in his affidavit Babadjide states: “On that day, l do not believe that l ever
made any statements to Officer Betts, or any other individuals like ‘[t]oday is the day you
are going to die’ and or ‘[y]ou are going to die today.”’ (Doc. 66 at 1 (alterations in original)).
But in his deposition, when confronted with the numerous witness statements recounting
him saying those words, he did not deny saying them but merely said he could not
remember whether he said them. (S_e_e_ Babadjide Dep. at 56-57 (“Q: Are you denying
using those words, or are you saying you just don’t remember? A. | don’t remember.”)).

Finally, Babadjide’s affidavit states that Betts “and his superiors conspired to destroy
part ofthe video," (Doc. 66 at 1), though when asked at his deposition whether he had any
evidence that Betts had anything to do with altering or destroying the video, Babadjide
responded, “l don’t have any evidence,” (Babadjide Dep. at 57).2

Babadjide responds that his testimony is not inconsistent that he “has had time to

reflect since his deposition,” and that “[a]t the time of his deposition he did not recall the

 

2 Babadjide has since withdrawn his assertions that Betts personally altered the
video. ln his summaryjudgment response memorandum, Babadjide asserted that “[t]here
is evidence that the video in this case was intentionally altered and destroyed,” (Doc. 64 at
5), and that Betts “was a party to the intentional destruction of the video evidence in this
case,” (i£l_. at 6). And in his Response (Doc. 69) to the motion to strike, Babadjide stated:
“There was a video that depicted the entire incident, but the video has been partially altered
and destroyed by the Defendant and shows the moment before the shooting and the
moments afterthe shooting, but the shooting itself has been erased.” (Doc. 69 at 1). Later,
the Response reiterates “that Officer Betts was involved in the destruction of” the video.
(l_<L at 3). But Babadjide later supplemented his response “to clarify his position" about the
alteration of the video. (Doc. 70 at 1). ln his supplement, Babadjide acknowledges that
“there is no evidence at this time that Defendant personally gained access to the video
recording of the incident or personally altered it.” (Doc. 70 at 2).

 

 

 

expert report that clearly shows that the dash cam video was altered and or [sic] destroyed."
(Doc. 69 at 3). Although clearly there are some inconsistencies between Babadjide’s
affidavit and his deposition testimony, none of this testimony bears on resolution of the
instant motion. Like the Bal|ard deposition testimony, it does not bear on the dispositive
issues. And as discussed next, the video and the expert report about that video also have
no bearing on these issues.

C. Video Summary Report

Betts also objects to the Video Summary Report because it is the report of an expert
who was never disclosed in this case as required by the Federal Rules of Civil Procedure
and the Case l\/lanagement and Scheduling Order (Doc. 20). Babadjide responds that the
report was disclosed in Babadjide’s criminal case and that the reason it was not previously
disclosed in this action is because Babadjide’s current counsel “did not file a Notice of
Appearance in this case until a few days before the Response to Defendant’s l\/lotion for
Summary Judgment was due.” (Doc. 69 at 4). Babadjide insists that he and his prior
counsel “were not [in] possession of the expert report" and that the report should therefore
be allowed under Federal Rule of Civil Procedure 37 because the nondisclosure was
“justified.” (Doc. 69 at 5); see also Fed. R. Civ. P` 37(c)(1) (providing that “[i]f a party fails
to provide information or identify a witness as required by Rule 26(a) or (e), the party is not
allowed to use that information or witness to supply evidence on a motion, at a hearing, or
at a trial, unless the failure was substantially justified or is harmless”).

The Court cannot find that the nondisclosure here was “substantially justified.” The
circumstances Babadjide describes-a change in counsel and the fact that his current
counsel knew of the report while prior counsel did not-do not amount to a “substantial

justification” for the failure to disclose. Thus, Babadjide may not rely on it now.

 

 

 

Even if the Court considered the Report, the outcome of this case would not change
The Report describes the video that was provided to the expert_by whom, it is not clear-
and states the obvious: that the timestamp on the video jumps from 15:36:07 to 15:45:19,
and thus apparently nine minutes of video are “missing.” (Doc. 64-3 at 1). lt further states
that the audio is damaged and concludes: “This unexplained event could happen from a
number of reasons, but judging from my expert advice there is defiantly [sic] 1.2 seconds
missing from the . . . video [sic] file and 9 minutes and 12 seconds missing in the recording
according to the time stamp.” (ld_. at 2). Neither the expert report nor the video itself3 bears
on the dispositive issues here, as neither negates probable cause or tends to show that

Betts was the “legal cause" of Babadjide’s criminal prosecution

 

3 Betts does not challenge the video, which was posted on YouTube by Babadjide
on November 13, 2014, is titled “cocoa beach Florida illegal police shooting of /Olivier H
Babadjide” [sic], and is described on YouTube as “l\/lay 30th 2012 cocoa beach police
officer ron betts shoots Olivier Babadjide and video shows evidence of dash cam video
manipulation by Brevard county Sheriff office and cocoa beach Pd [sic]." Babadjide
purports to authenticate this video-taken by the camera on the dashboard of Officer
Hernandez’s police cruiser at the 7-Eleven--in his affidavit (§e_e Doc. 66 at 1 (“The video
is a true and correct copy of the incident, except for the part that was illegally destroyed.”)).
Again, Betts does not challenge the video or the manner in which it has been “presented”
to the Court, though the latter is, to say the least, questionable

The video does not show the moment of the shooting. lt shows Officer Hernandez’s
car driving up to the 7-Eleven, whereupon Babadjide can be seen moving along the
sidewalk in front of the store from right to left. Betts is obscured by a vehicle windshield.
Babadjide states in his affidavit: “You can actually see on the video of the incident, me
backing away with my hands up, and Officer Betts proceeding towards me with his gun
raised (visible through the windshield of the Jeep) . . . The Court does not agree with
this characterization of what the video reflects Then, the timestamp on the video skips
from 15:36:07 to 15:45:19, and at 15:45:19 Babadjide is lying on a gurney being attended
to by medical personnel.

Regardless of whether the video was altered, shortened, or destroyed by someone
(an issue that is not before the Court), like the other evidence relied upon by Babadjide the
video does not negate probable cause or tend to show that Betts was the legal cause of
the criminal prosecution against Babadjide

 

 

 

|ll. Motion for Summary Judgment

A. Summary Judgment Standards

“The court shall grant summary judgment if the movant shows that there is no
genuine dispute as to any material fact and the movant is entitled to judgment as a matter
of law.” Fed. R. Civ. P. 56(a). ln ruling on a motion for summary judgment, the Court
construes the facts and all reasonable inferences therefrom in the light most favorable to
the nonmoving party. Reeves v. Sanderson Plumbinq Prods., lnc., 530 U.S. 133, 150
(2000). But when faced with a “properly supported motion for summary judgment, [the
nonmoving party] must come fon/vard with specific factual evidence presenting more than
mere allegations.” Garqiulo v. G.l\/l. Sales, lnc., 131 F.3d 995, 999 (11th Cir. 1997).

“[A]t the summary judgment stage the judge’s function is not himself to weigh the
evidence and determine the truth of the matter but to determine whether there is a genuine
issue for trial.” Anderson v. Libertv Lobbv, lnc., 477 U.S. 242, 249 (1986). “Essentially, the
inquiry is ‘whether the evidence presents a sufficient disagreement to require submission
to the jury or whether it is so one-sided that one party must prevail as a matter of law.”’
Sawver v. Southwest Airlines Co., 243 F. Supp. 2d 1257, 1262 (D. Kan. 2003) (quoting
Anderson, 477 U.S. at 251-52). Summary judgment is mandated “against a party who
fails to make a showing sufficient to establish the existence of an element essential to that
party’s case, and on which that party will bear the burden of proof at trial.” Celotex Corp.
v. Catrett, 477 U.S. 317, 322 (1986).

B. Discussion

The Eleventh Circuit “ha[s] identified malicious prosecution as a violation of the
Fourth Amendment and as a viable constitutional tort under § 1983.” Blue v. Lopez, 901

F.3d 1352, 1357 (11th Cir. 2018). “To establish a federal claim for malicious prosecution

10

 

 

 

under § 1983, a plaintiff must prove (1) the elements of the common-law tort of malicious
prosecution and (2) a violation of the Fourth Amendment right to be free from unreasonable
seizures.” l_d_. ln Florida, the common law tort of malicious prosecution consists of six
elements: “(1) an original judicial proceeding against the present plaintiff was commenced
or continued; (2) the present defendant was the legal cause of the original proceeding; (3)
the termination of the original proceeding constituted a bona fide termination of that
proceeding in favor of the present plaintiff; (4) there was an absence of probable cause for
the original proceeding; (5) there was malice on the part of the present defendant”; and (6)
the plaintiff suffered damages as a result of the original proceeding” Kingsland v. City of
Mia_m_i, 382 F.3d 1220, 1234 (11th Cir. 2004) (citing Durkin v. Davis, 814 So. 2d 1246, 1248
(Fla. 2d DCA 2002)). ln his motion, Betts argues entitlement to summaryjudgment on the
basis that Babadjide cannot establish the second or fourth of these malicious-prosecution
elements, and Betts is correct on both scores.

1. Legal Cause of the Origina/ Proceeding

First, Babadjide has not presented any evidence to show that Betts was “the legal
cause of the original proceeding” against Babadjide Even where a police officer makes
an arrest that leads to a criminal prosecution, “intervening acts by ‘the prosecutor, grand
jury, judge and jury’ can break the chain of causation.” Howard v. Gee, 538 F. App’x 884,
889 (11th Cir. 2013) (quoting Barts v. Joyner, 865 F.2d 1187, 1195 (11th Cir. 1989)). This
is so because “[i]t . . . makes little sense to hold an officer responsible for the later decision
to prosecute That choice is made by others and based on evidence that exists apart from
that officer.” jd_. (internal citation omitted).

Here, there is no evidence that Betts arrested Babadjide or was involved in his arrest

or the decision to prosecute Babadjide asserts in his summary judgment response that

11

 

 

 

Betts “initiated the criminal prosecution” of Babadjide (Doc. 64 at 1); “sought [Babadjide’s]
prosecution in a criminal trial,” (id_. at 2); “was involved in swearing an arrest Affidavit for
Olivier Babadjide, causing his arrest and prosecution,” (i_d_.); and “is named as the victim in
each count of the lnformation . , l and . . . participated in swearing out an arrest warrant for
the Plaintiff causing him to be arrested, and tried,” (i_<L at 4-5). But these assertions are
not supported by any evidence

The arrest warrant affidavit (Doc. 64-4) that Babadjide submitted with his response
was not sworn to by Betts, nor is there any indication that Betts was involved in its
preparation lnstead, as noted earlier, the eight-page affidavit is sworn to by Detective
Thomas Cooper, and it summarizes the statements of eight eyewitnesses to the incident,
consistent with the sworn statements taken from witnesses on the day of the event (w
Arrest Warrant Aff., Doc. 64-4; Recorded Sworn Statements, Docs. 58-1 through 58-74).
The affidavit also mentions that Detective Cooper reviewed a recorded interview of Officer
Hernandez, who arrived on the scene just before the shooting, (Doc. 64-4 at 6), but it
makes no mention of any information for the warrant affidavit being provided by Betts
himselfl And even if Betts did provide an account of the events that was included in the
affidavit, that would not render Betts the “legal cause” of Babadjide’s criminal proceeding

ln support of his motion for summary judgment, Betts submitted an affidavit from
Assistant State Attorney Guna Ose. ln that affidavit (Doc. 58-11), l\/ls. Ose, the assigned
trial prosecutor in Babadjide’s criminal case, attests:

| conducted an independent investigation of the available information
and evidence when making my prosecutorial decision, and | reviewed a

 

4 With his summary judgment motion, Betts submitted the sworn statements of

seven of the eight witnesses mentioned in the arrest warrant affidavit (Docs. 58-1 through
58-7).

12

 

 

 

significant amount of information in my decision to prosecute l\/lr. Babadjide
The information l reviewed included sworn eyewitness statements from
numerous witnesses. l\/lany of those sworn statements provided overlapping
accounts of l\/lr. Babadjide’s physical altercation with City of Cocoa Beach
Police Officer Ronald Betts

l\/ly decision to continue the prosecution against l\/lr. Babadjide was
based upon the totality of the information and evidence available to me,
including the multiple sworn eyewitness statements l\/ly prosecutorial
decision was not based specifically or exclusively upon the information

provided by Officer Bettsl and as such, Officer Bett[s]’s statement was not
the cause for the prosecution against l\/lr. Babadjide.

(Doc. 58-11 at 1 (paragraph numbering omitted)). Babadjide offers nothing to contest this
evidence

Although intervening acts do not break the chain of causation where those acts
“result from an officer’s deception,” MQM, 538 F. App’x at 889, there is no evidence of
deception here Babadjide conclusorily asserts that Betts “intentionally fabricated
evidence” because statements that Betts allegedly gave to Detective Cooper “are vastly
different” and that “there is ample evidence that Defendant Betts altered his statements
and pushed the prosecution of Babadjide out of self-preservation.” (Doc. 64 at 5-6).
Babadjide’s bare assertions however, are not “ample evidence” or any evidence at all.

Because there is no record evidence that Betts was the “legal cause” of the
prosecution of Babadjide Babadjide fails to establish the second element of common law
malicious prosecution Betts is entitled to summary judgment on this basis

2. Absence of Probable Cause for the Original Proceed/'r)g

Second, there is no genuine issue of material fact as to whether there was an

absence of probable cause for the criminal charges against Babadjide There was clearly

not such an absence

 

 

 

To establish absence of probable cause Babadjide must show that the criminal
proceeding against him was initiated “without a reasonable ground of suspicion, supported
by circumstances sufficiently strong in themselves to warrant a cautious man in the belief
that the person accused is guilty of the offense with which he is charged.” Burns v. GCC
Beveragesl lnc., 502 So. 2d 1217, 1219 (Fla. 1986); accord l\/lartinez v. Brink’sl lnc., 171
F. App’x 263, 267 (11th Cir. 2006). “Under this standard, one need not be certain of the
outcome of the criminal proceeding to have probable cause for initiating it.” l\/lartinez, 171
F. App’x at 267.

Again, Babadjide was charged with battery on a law enforcement officer and
resisting an officer with violence The crime of battery on a law enforcement officer consists
of intentionally striking or touching a law enforcement officer against the officer’s will while
the officer is engaged in the lawful performance of his duties §§ §§ 784.03(1)(a) &
784.07(2), Fla. Stat. And the elements of resisting an officer with violence are “knowingly
and willfully resist[ing], obstruct[ing]l or oppos[ing]” a law enforcement officer “in the
execution of legal process or in the lawful execution of any legal duty, by offering or doing
violence to the person of such officer.” id_. § 843.01. The numerous sworn witness
statements taken on the day of the incident and recounted earlier in this Order provide
probable cause for both of these charges

Babadjide attempts to overcome the existence of probable cause by arguing that
“the events . . . leading up to the arrest are hotly disputed and contested.” (Doc. 64 at 5).
But the fact that Babadjide asserts a different version of events does not negate probable
cause S_e§ l\/lartinez, 171 F. App’x at 268; Sussman v. Citv of Davtona Beach, 462 So. 2d

595, 596 (Fla. 5th DCA 1985) (“[T]he issue was not the guilt or innocence of Sussman but

14

 

 

 

whether or not the factual information reasonably relied upon by the police officers provided
them probable cause to arrest Sussman.”). Here, the basis for probable cause is the
numerous witness statements upon which the prosecutor and the attesting officer-
Detective Cooper-relied. Babadjide’s sometimes contrary version of events simply does
not bear on the sufficiency of probable cause for his prosecution

Babadjide’s inability to establish an absence of probable cause for the criminal

proceeding against him also warrants the grant of Betts’s motion for summary judgment
lV. Conclusion

Accordingly, it is ORDERED as follows:

1. Defendant’s l\/lotion to Strike (Doc. 68) is GRANTED, though the Clerk of the

Court need not remove the stricken items from the record.
2. Defendant’s l\/lotion for Summary Judgment (Doc. 58) is GRANTED.
3. The Clerk is directed to enter a judgment providing that Plaintiff takes nothing

from Defendant on any of his claims in this case.
4. After entry ofjudgment, the Clerk shall close this case.
. T‘»
DONE and ORDERED in Orlando, Fl rida, on Fe ruary ,-" cf , 2019. /

L\@

/ JoHN ANTooN ii
// United States District Judge

  

 

Copies furnished to:
Counsel of Record

15

 

 

